Opinion by
Mr. Justice Stewart,
Defendant company appropriated by condemnation proceedings a narrow strip of ground, 200 feet in length by fifty feet or more in depth, included within the limits of a lot of ground containing about an acre and a half belonging to the plaintiff. The proceeding was for the assessment of damages occasioned thereby. The error assigned is the rejection of certain evidence. The effort on part of plaintiff was to show that the land taken was adaptable to and available for building lots, a circumstance relied upon as showing enhanced market value. Evidence to show such fact was freely admitted; witnesses being allowed on the trial to express opinions as to the fact of availability for the purpose indicated, and, within proper limits, to state facts and circumstances on which their opinions rested. The plaintiff himself being on the stand, it was proposed to show by him that before the appropriation of the lot by the defendant company, he had it in contemplation to divide the ground into building lots; that he had actually leased or contracted to lease five of the lots exhibited on his draft, which leases had failed because of the appropriation by the defendant company. The purpose of the offer as stated was to assist the jury in passing on the market value at the time of the appropriation, and to show the purpose for which the land was available in view of its location, etc. These offers were rejected, and very properly. Whatever purpose the plaintiff had in connection with the future use of the ground, could add nothing to its market value. The fact that such purpose was defeated by the defendant’s appropriation of the land, however much a disappointment, was not a matter for compensation. The fact that he had designed a plan of subdivision was in itself, no evidence of availability of the ground for building *385lots, except as an expression of his individual opinion, and that he was permitted to express freely. Whether the fact that contracts had been entered into for the lease of five of the lots exhibited on the plot, would tend to show that the ground was adaptable for building lots, would depend very much on the terms and conditions of the lease and the purpose the lessee had in view; but these could not have been introduced into the case for several reasons, either of which would be controlling in itself. In the first place, it is never permitted to introduce evidence of individual sales to prove the market value of the particular land as to which the inquiry is made; much less is it permissible to show what rent the property has yielded as a basis of estimation; and in the second place, the evidence proposed would necessarily lead to collateral inquiries not pertinent to the issue in the case. The offer was to show the terms of the leases. Whether the purpose was or was not to get before the jury the consideration to be paid, with a view to fixing the market value of the lots, it would have necessarily so resulted. This is never allowed. As well permit the owner to testify to private bids which he had received for his property as evidence of its market value. Under our decisions a plan or plot showing subdivisions into lots is sometimes admitted for the purpose of showing the number of lots into which the whole tract can conveniently be subdivided; and we cannot say that it would have been error to admit the plot offered by the plaintiff in this case. But it is too evident to admit of doubt that the plaintiff was not injured in the slightest by its rejection. The entire lot is in the shape of a parallellogram and its dimensions were in evidence; the jury had been upon the ground and saw the topography; it was shown that it could easily and conveniently be subdivided into ten lots each with a front of twenty feet. There was not a single feature portrayed on the plot that was not abundantly established by the evidence. The plot could have added nothing to the plaintiff’s case that would have *386been proper for the jury to consider. It is impossible to see how prejudice could have. resulted to the plaintiff ■from its rejection.
The assignments of error are overruled and the judgment is affirmed.